Citation Nr: 0803365	
Decision Date: 01/30/08    Archive Date: 02/08/08

DOCKET NO.  05-32 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.

3.  Entitlement to service connection for chronic respiratory 
problems, to include asthma and bronchitis, claimed to be a 
result of herbicide exposure.

4.  Entitlement to service connection for a skin condition, 
to include folliculitis of the  arms, hands and thighs, 
claimed to be a result of herbicide exposure.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1966 
to March 1969.  Service in Vietnam is evidenced in the 
record.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied service connection for the 
disabilities claimed above.  The veteran disagreed and timely 
appealed.  

During the pendency of the appeal the veteran relocated to 
Wisconsin.  The RO in Milwaukee, Wisconsin prepared the most 
recent Supplemental Statement of the Case and now has 
original jurisdiction over the veteran's claims.

In a September 2005 VA Form 9, the veteran's representative 
indicated the veteran desired a hearing before a Veterans Law 
Judge (VLJ) at the RO.  However, the veteran subsequently 
indicated in writing that he did not want a hearing before a 
VLJ.  

Clarification of issues on appeal

The RO has separately adjudicated the issue of the veteran's 
entitlement to service connection for PTSD and for an 
acquired psychiatric disability other than PTSD.  Because as 
explained below the issue of service connection for PTSD 
involves the application of somewhat different regulations, 
the Board agrees that this approach was correct.

Issue not on appeal

In October 2003, the veteran claimed entitlement to service 
connection for a brain stem tumor as a result of exposure to 
herbicides.  The RO denied the claim in a January 2005 rating 
decision.  The record does not contain a notice of 
disagreement (NOD) regarding that issue.  Thus, the issue is 
not in appellate status and will be addressed no further 
herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran has no 
current diagnosis of PTSD.

2.  A preponderance of the competent medical and other 
evidence supports a conclusion that the veteran's currently 
diagnosed acquired psychiatric disorder, diagnosed as major 
depression, is unrelated to his military service.

3.  A preponderance of the medical and other evidence of 
record supports a conclusion that the veteran's current 
respiratory problems, to include asthma and bronchitis, are 
unrelated to his military service.

4.  A preponderance of the medical and other evidence of 
record supports a conclusion that the current veteran's skin 
disorder, to include folliculitis, is unrelated to his 
military service.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for PTSD is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 U.S.C.A. §§ 3.303, 3.304(f) (2007).

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 U.S.C.A. § 3.303 
(2007).

3.  Entitlement to service connection for respiratory 
problems, to include asthma and bronchitis, claimed as due to 
exposure to herbicides, is not warranted.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 
(2007).

4.  Entitlement to service connection for a skin disorder, to 
include as due to exposure to herbicides, is not warranted.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 U.S.C.A. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for PTSD as well as an 
acquired psychiatric disability other than PTSD; and also for 
chronic respiratory problems and a skin condition, which he 
claims are due to exposure to Agent Orange.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The two issues will then be 
analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA which enhanced 
VA's duty to notify a claimant about the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed of the VCAA in letters dated October 
2003 and January 2004 that in order to established service 
connection, the evidence must show that: (1) "you had an 
injury in military service or a disease that began in or was 
made worse during military service or an event in service 
causing injury or disease; (2) you have a current physical or 
mental disability; and (3) there is a relationship between 
your current disability and an injury, disease or event in 
military service.  See pages 6 and 8 of the VCAA letters, 
respectively.  

The veteran was also informed of common PTSD symptoms and 
further informed of the typical kinds of evidence that could 
be used to support the claim, such as medical records, a 
statement from his doctor, his statements and statements of 
others who could observe his symptoms.  These notices satisfy 
the VCAA obligation to inform a claimant of the evidence 
required to substantiate a claim. 

The veteran was also informed that VA would provide a medical 
examination if it was deemed necessary to substantiate his 
claim, and that VA would obtain records such as records held 
by Federal agencies, including service records and VA medical 
records, employment records, and private medical records so 
long as she provided sufficient information to allow VA to 
obtain them.

The January 2004 VCAA letter told the veteran that if he 
should send any evidence that might substantiate his 
claim.  This complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) 
because the letter informed the veteran that he could 
submit or identify evidence other than what was 
specifically requested by VA.  In addition, a March 2006 
VCAA letter similarly informed the veteran that if he 
had any additional information or evidence to send it to 
VA or tell VA about it.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Board observes that the veteran was specifically informed 
of Dingess v. Nicholson in a March 2006 letter.  In any 
event, because the veteran's claims are being denied elements 
(4) and (5) remain moot.
 
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  Specifically, the RO has obtained the 
veteran's service medical records, excerpts from his service 
personnel records, records from the Social Security 
Administration (SSA), as well as VA medical records from 
several VA medical centers.  Moreover, the veteran has been 
accorded several VA medical examinations, the most recent 
occurring in May 2004.  

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  As 
noted above, the veteran elected in writing not to seek a 
hearing before a Veterans Law Judge to advance his claim.  

Accordingly, the Board will proceed to a decision on the 
merits as to all four issues on appeal.  

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder.

Relevant law and regulations

Service connection - in general 

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992) [service connection may not be granted unless 
a current disability exists].  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - PTSD

As was alluded to in the Introduction, service connection for 
PTSD involves a separate regulation.  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
conformance with DSM IV, section 309.81; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 
4.125(a) (2007).

Analysis

Initial comment

The veteran has claimed both entitlement to service 
connection for PTSD and entitlement to service connection for 
an acquired psychiatric disability other than PTSD.   As 
noted in the Introduction, the RO has separately adjudicated 
those issues.  The Board similarly will separately address 
matters of the veteran's entitlement to service connection 
for PTSD and his entitlement to service connection for a 
psychiatric disability other than PTSD.

PTSD

As noted above, in order to receive service connection for 
PTSD, there must be medical evidence diagnosing the condition 
in conformance with DSM IV, section 309.81; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§§ 3.304(f), 4.125(a) (2007).

With respect to the first element, the RO denied the 
veteran's claim for PTSD because the evidence did not show 
that he had PTSD; rather, a then recent VA psychiatric 
examination report specifically rued out a PTSD diagnosis.  
See a  May 2004 VA examination report, which diagnosed major 
depressive disorder (as well as marijuana dependence and 
antisocial personality disorder) but which specifically ruled 
out PTSD.

The Board notes that there is evidence of record which is at 
least suggestive of the presence of PTSD.  The veteran's 
claim was supported by a July 1999 assessment authored by 
P.C., a Nurse Manager in Psychiatry in San Francisco.  
Another PTSD assessment was made in September 2003 by S.K., a 
licensed social worker.  

The July 1999 assessment provides a description of the 
veteran's history as provided by the veteran and the 
observable symptoms he presented during what appears to have 
been a brief visit, but there is no analysis of how the 
veteran's condition fits within the DSM-IV criteria.  
Similarly, S.K.'s report provides a history, but no analysis 
of how the veteran's psychiatric disability fit within DSM-IV 
criteria for PTSD.  

Weighing against this evidence are several more thorough 
medical opinions.

A March 1999 VA psychiatry research coordinator in San 
Francisco assessed the veteran with "major depressive 
disorder, recurrent."  A November 1999 Bronx, New York, VA 
social work supervisor assessed the veteran with "major 
depression, recurrent."  A March 2000 VA physician diagnosed 
the veteran's condition as a "mood disorder, NOS [not 
otherwise specified].  

SSA records include a May 2004 diagnosis by Dr. J.P., a 
psychologist, who diagnosed the veteran's psychological 
condition as "cannabis dependent, personality disorder with 
narcissistic features."

None of those assessments are suggestive of the presence of 
PTSD.

In May 2004, the veteran underwent an examination by a VA 
psychiatrist, who reviewed the veteran's VA claims folder and 
examined the veteran.  The examiner identifies diagnoses of 
"major depressive disorder . . . polysubstance dependence 
history in prolonged remission . . . marijuana dependence, 
current, and antisocial personality disorder."  

It is important to note that the May 2004 psychiatrist 
specifically determined that the veteran's psychiatric 
symptomatology did not meet the criteria of a PTSD diagnosis 
under DSM-IV.  The psychiatrist further stated:

I do recognize that . . . social worker S.K. 
assessed the veteran as having Postraumatic Stress 
Disorder.  She based this on symptoms including 
decreased interest in activities.  The veteran 
noted he does not know how to love and no sense of 
future for himself.  In [my own] discussion with 
the veteran he has had continued interest in 
activities, though he may have had some decrease at 
a time when feeling more depressed.  His symptoms 
of not feeling that he knows how to love and not 
planning for the future are likely related to his 
personality disorder.  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion that the examiner reaches.  As is true 
with any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).  

It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet. App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  See Bloom v. West, 12 Vet. App. 185, 
187 (1999).

After having carefully considered the various opinions as to 
the existence of PRSD, the Board is of the opinion that the 
several report which do not diagnose PTSD, especially the May 
2004 SSA and VA examination reports which have been described 
above are more probative than those earlier comments of the 
social worker and nurse P.C.  The May 2004 VA examination is 
based on a review of the service and post service records, as 
well as an examination of the veteran.  This resulted in a 
thoroughly explained opinion which described psychiatric 
symptomatology and how it does not meet DSM-IV criteria.  

In contrast, nurse P.C. and the social worker S.K. did not 
specify how they came to the conclusion that the veteran 
suffered from PTSD, or how his symptoms meet the criteria for 
PTSD as specified by the DSM-IV.  Moreover, the May 2004 VA 
examiner specifically disagreed with S.K.'s conclusion that 
the veteran had PTSD.  
The May 2004 VA examiner gave specific reasons why PTSD was 
not an appropriate diagnosis.  Chief among those reasons was 
that he veteran's continued use of drugs and personality 
disorder more likely was the reason for the symptoms used to 
determine that the veteran had PTSD.  This conclusion is 
further bolstered by other medical reports, which illustrate 
the veteran's overbearing and narcissistic personality 
traits.  

Neither of two the May 2004 opinions determined that the 
veteran's symptoms were correctly diagnosed as PTSD.  Nor did 
the opinions of four other examiners 

Although not disparaging the qualifications of the social 
worker or R.N. whose assessment was PTSD, see Goss v. Brown, 
9 Vet. App. 109 (1996), their qualifications are less 
impressive than those of the clinical psychologist and 
medical doctor who specifically ruled out PTSD as a 
diagnosis.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  In addition, it 
appears from the record that both the July 1999 and September 
2003 PTSD diagnoses were based almost exclusively upon the 
veteran's own statements, rather than upon a review of his 
entire medical history.  See
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant].

For those reasons, the Board finds that the sketchy evidence 
of a PTSD diagnosis is outweighed by other more probative 
evidence which much more definitively indicates that PTSD is 
not present.  Thus, a preponderance of the competent medical 
evidence of record supports a conclusion that the veteran 
does not currently have PTSD.

The veteran has diagnosed himself with PTSD.  However, it is 
now well established that lay persons without medical 
training, such as the veteran, are not competent to comment 
on medical matters such as diagnosis, date of onset or cause 
of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 
494-5 (1992); see also
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

Because the competent medical evidence indicates the veteran 
does not suffer from PTSD, the first element of 38 C.F.R. 
§ 3.304(f) is not met, and service connection for PTSD is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].

Other acquired psychiatric disorder

The Board now turns to the issue of whether service 
connection may be granted for an acquired psychiatric 
disability other than PTSD.

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will address each Hickson 
element in turn.

With respect to Hickson element (1), current disability, 
various examiners have diagnosed the veteran with a 
personality disorder, variously described (schizoid 
personality, antisocial personality, and a personality 
disorder not otherwise specified).  The Board observes that 
personality disorders are considered to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection.  See 38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (2007).  Thus, the veteran's 
personality disorder(s) will not be considered.
  
The veteran has also been diagnosed at various times as 
polysubstance dependent and marijuana or cannabis dependent.  
Drug abuse is not considered to be  a disability for VA 
compensation purposes.  See 38 U.S.C.A. §§ 105, 1110 (West 
2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2007); see also 
VAOPGPREC 2-97 (January 16, 1997) [no compensation shall be 
paid if a disability is the result of the veteran's own 
willful misconduct, including the abuse of alcohol or drugs].  
Moreover, section 8052 of the Omnibus Budget Reconciliation 
Act of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 
1388-351 prohibits, effective for claims filed after October 
31, 1990, the payment of compensation for a disability that 
is the result of a veteran's own alcohol or drug abuse.  
Accordingly, the veteran's substance abuse problems will also 
not be considered.  

In short, the veteran's personality disorder and substance 
abuse may not under law be considered to be acquired 
psychiatric disabilities, and Hickson element (1) is not met 
by those diagnoses in the record.

The May 2004 VA psychiatrist, however, diagnosed the veteran 
with major depressive disorder.  That diagnosis also appears 
in other medical reports.  
Thus, element (1) is satisfied as to that diagnosis only.

With regard to element (2), there is no evidence that the 
veteran suffered from a major depressive disorder as such 
during service.  However, the veteran's service medical 
records reveal that he was diagnosed with "adjustment 
reaction of adolescence" in a January 1969 report.  The 
veteran was subsequently transferred to the U.S. Naval 
Hospital in Philadelphia, Pennsylvania, where a medical board 
determined:

After an adequate period of evaluation and 
treatment, a conference of staff psychiatrists 
reviewed the available records and current clinical 
findings and concluded that the [veteran] had 
manifested longstanding evidence of character 
pathology which renders him unsuitable for further 
military service.  On 10 March 1969 the diagnosis 
was revised to Schizoid Personality, #3200, 
manifested by shyness, seclusiveness, avoidance of 
close competitive relationships, day dreaming an 
inability to express hostility or ordinary 
assertiveness.  Further hospitalization is not 
indicated.  

As noted above, schizoid personality is considered to be a 
congenital or developmental abnormality and is not considered 
to be a disability for the purposes of service connection.  
No acquired psychiatric disorder was diagnosed during 
service.

The Board additionally observes that schizoid personality was 
again diagnosed in June 1969, three months after the veteran 
was released from active duty.  No acquired psychiatric 
disorder was diagnosed.

Thus, the preponderance of evidence supports a conclusion 
that the veteran did not have an acquired psychiatric 
disability during service.  

The first indication in the record of an acquired mental 
health condition did not appear until the May 1999 assessment 
of a major depressive disorder.  This was 
30 years after the veteran's release from active duty in 
March 1969.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].  

To the extent that the veteran may be impliedly contending 
that his in-service problems represented the onset of an 
acquired psychiatric disability which was misdiagnosed at the 
time, he is not competent to make such determinations. 
See Espiritu, supra.

For those reasons, the Board finds that element (2), in-
service disease, is not satisfied.  The claim fails on that 
basis alone.

With respect to element (3), although several examiners have 
diagnosed a depressive disorder, only the May 2004 VA 
examiner addressed the issue of whether the veteran's major 
depressive disorder was related to his military service.  In 
this regard, he stated that his assessment was "consistent 
with the ultimate conclusion with [Medical] Board findings of 
7/28/69 that the veteran has a developmental abnormality that 
has caused his difficulties and that this is not service 
related."  

The veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim.  He has 
not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits].

Thus, a preponderance of the medical evidence supports a 
conclusion that there is no nexus between the veteran's 
current major depressive disorder and his military service.  
For that reason, the Board finds that element (3) is also not 
satisfied.

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disability other than PTSD is 
therefore denied based on the lack of elements (2) and (3).

Conclusion

For the reasons and bases stated above, the Board finds that 
a preponderance of the evidence is against the veteran's 
claims.  Service connection for both PTSD and a psychiatric 
condition other than is not warranted.

3.  Entitlement to service connection for chronic respiratory 
problems to include asthma and bronchitis, claimed to be a 
result of herbicide exposure.

4.  Entitlement to service connection for a skin condition to 
include folliculitis of arms, hands and thighs, claimed to be 
a result of herbicide exposure.

The veteran served in Vietnam between December 11, 1967 and 
December 6, 1968.  He generally contends that his respiratory 
condition and his skin conditions started in service and 
continued from that time.  He believes his exposure to Agent 
Orange has caused those conditions.

Because the issues involve similar facts and law, the Board 
will address them in the same analysis.

Relevant law and regulations

The relevant law and regulations regarding service connection 
in general have been stated above and will not be repeated.

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  See 38 U.S.C.A. § 1116 (West 
2002), 38 C.F.R. § 3.309(e) (2007).  

Whenever the Secretary of the Department of Veteran Affairs 
determines, on the basis of sound medical and scientific 
evidence, that a positive association exists between (A) the 
exposure of humans to an herbicide agent, and (B) the 
occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for purposes of 
service connection.  38 U.S.C.A. § 1116(b)(1) (West 2002).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which he 
has not specifically determined that a presumption of service 
connection is warranted.  See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 72 Fed. Reg. 112, 32395 
(June 12, 2007).  The Secretary has determined that 
respiratory disorders other than respiratory cancers are not 
connected to exposure to herbicides.  In addition, the 
Secretary has determined that skin conditions other than 
chloracne or other acneform diseases consistent with 
chloracne are not connected to exposure to herbicides.  See 
38 C.F.R. § 3.309(e) (2007).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed.Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e), but also must determine whether his 
current disability is the result of active service under 
38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(d) 
(2007).
 
Analysis

As indicated above, to establish service connection for the 
claimed disorders, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  The Board will examine each element in 
turn for a chronic respiratory condition and a skin condition 
in that order.

With regard to element (1), the veteran was diagnosed in 
January 2003 with cough variant asthma, and he was diagnosed 
in June 1999 with superficial folliculitis.  The Board also 
notes that the veteran was again diagnosed in a May 2004 VA 
examination with mild asthma and folliculitis.  Thus, element 
(1) is satisfied as to each condition.

With regard to element (2), in-service disease or injury, the 
Board will separately address disease and injury.  

With respect to in-service disease, there is no evidence of 
any chronic respiratory disorder or skin disorder in service.  
The Board observes there are several service medical record 
entries made in December 1967 and January 1968 which describe 
that the veteran complained of an unproductive cough and 
sinus congestion.  There is also a single entry made in 
October 1968 where the veteran again complained of congestion 
and a cough.  However, there is nothing in the medical 
records which suggests that the veteran's sporadic complaints 
were indicative of any chronic respiratory condition.  

With respect to injury, the Board finds that because the 
veteran served in Vietnam, the presumption afforded in 
38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. 
§ 3.307(6)(iii) (2007) operates in his favor.  Therefore, the 
Board finds that element (2), in-service injury, is satisfied 
as to both claimed conditions by the presumption of exposure 
to herbicides.  The Board additionally observes that there is 
no evidence of any other in-service injury, and the veteran 
has not so contended.

With regard to element (3), as discussed in the law and 
regulations section above, a second Agent Orange related 
presumption exists, namely a presumption of medical nexus 
between presumed herbicide exposure in Vietnam and certain 
specifically identified disabilities.  However, neither 
claimed condition (asthma and folliculitis) has been 
determined to be linked to herbicide exposure by the 
Secretary of Veterans Affairs.  The Secretary has determined 
that respiratory disorders other than respiratory cancers are 
not connected to exposure to herbicides, and the only skin 
conditions the Secretary of Veterans Affairs has determined 
are associated with exposure to herbicides are chloracne or 
other acneform diseases consistent with chloracne.  The 
veteran has not been diagnosed with respiratory cancer or 
chloracne or other acneform disease.  Because there are no 
such conditions diagnosed in this case, the herbicide nexus 
presumption is not applicable to this claim.  

As stated above, the Board must also determine whether either 
of the veteran's current disabilities is otherwise the result 
of active service.  See Combee, supra.  The Board has 
reviewed the medical evidence and finds that no evidence 
supports a conclusion that the veteran's asthma and or 
folliculitis are related to his active duty military service.  
The veteran has not presented or identified any such 
evidence.  Indeed, it does not appear that the veteran is in 
fact contending that any other aspect of his military service 
aside form his presumed exposure to herbicides is responsible 
for his currently diagnosed respiratory and skin disorders.
 
Conclusion

For the reasons stated above, the veteran's claims of 
entitlement to service connection for a chronic respiratory 
condition and a chronic skin condition, to include as due to 
herbicide exposure, are denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.

Entitlement to service connection for chronic respiratory 
problems to include asthma and bronchitis as a result of 
herbicide exposure is denied.

Entitlement to service connection for a skin condition to 
include folliculitis of arms, hands and thighs as a result of 
herbicide exposure is denied.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


